Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of cocktail sets, whisky barrels and buckets, cocktail shakers, flaeons, whisky barrels, boxes, atomizers, calendars, cups, and droppers chiefly used in the household for utilitarian purposes. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Rice v. United States (T. D. 49373), and Abstract 39456 cited.